Prospectus Supplement April 30, 2010 Putnam Vista Fund Prospectus dated November 30, 2009 The section Who oversees and manages the fund ? is supplemented to reflect that Robert Brookby is the sole officer of Putnam Management primarily responsible for the day-to-day management of the funds portfolio. Mr. Brookby joined the fund in 2010. From 2008 to present, he has been employed by Putnam Management as a Portfolio Manager. From 2000 to 2008, he was employed by American Century Investments, most recently as a Portfolio Manager. 261752 4/10
